208 P.3d 739 (2009)
In the Matter of Kent O. DOCKING, Respondent.
No. 12265.
Supreme Court of Kansas.
May 20, 2009.

ORDER OF DISBARMENT
In a letter dated May 14, 2009, addressed to the Clerk of the Appellate Courts, respondent Kent O. Docking, of Kansas City, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2008 Kan. Ct. R. Annot. 343).
At the time the respondent surrendered his license, a panel hearing was pending on a complaint in accordance with Supreme Court Rule 211 (2008 Kan. Ct. R. Annot. 313). The formal complaint concerns allegations of misconduct contained in five complaints that Mr. Docking violated Rules 1.3 (lack of diligence) (2008 Kan. Ct. R. Annot 415), 1.4(a) (lack of reasonable communication) (2008 Kan. Ct. R. Annot. 432), 1.16 (abandonment of clients and their legal interests) (2008 Kan. Ct. R. Annot. 508), 5.5 (unlawful practice of law while law license suspended) (2008 Kan. Ct. R. Annot. 565), 8.1(b) (failure to cooperate with disciplinary process) (2008 Kan. Ct. R. Annot. 579), and 8.4(b) (commission of criminal acts by wrongfully converting to personal use advanced legal fees from clients) (2008 Kan. Ct. R. Annot. 586) of the Kansas Rules of Professional Conduct and Supreme Court Rules 207(b) (2008 Kan. Ct. R. Annot. 295) and 211(b) (2008 Kan. Ct. R. Annot. 313).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Kent O. Docking be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Kent O. Docking from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2008 Kan. Ct. R. Annot. 350).
For the Court
/s/ Robert E. Davis
Robert E. Davis, Chief Justice